Exhibit 10.1
LEAR CORPORATION
2009 LONG-TERM STOCK INCENTIVE PLAN
2011 RESTRICTED STOCK UNIT TERMS AND CONDITIONS
          1. Definitions. Any term capitalized herein but not defined will have
the meaning set forth in the Plan.
          2. Grant and Vesting of Restricted Stock Units.
          (a) As of the Grant Date specified in the letter that accompanies this
document, the Employee will be credited with the number of Restricted Stock
Units set forth in the letter that accompanies this document. Each Restricted
Stock Unit is a notional amount that represents one unvested share of Common
Stock, $0.01 par value, of the Company (the “Common Stock”). Each Restricted
Stock Unit constitutes the right, subject to the terms and conditions of the
Plan and this document, to distribution of a Share if and when the Restricted
Stock Unit vests. If the Employee’s employment with the Company and all of its
Affiliates terminates before the date that all of the Restricted Stock Units
vest, his or her right to receive the Shares underlying unvested Restricted
Stock Units will be only as provided in Section 4.
          (b) The Restricted Stock Units will vest on the third anniversary of
the Grant Date. Notwithstanding anything contained herein to the contrary, the
right of an Employee to receive Shares underlying a Restricted Stock Unit will
be forfeited if the Committee determines, in its sole discretion, that (i) the
Employee has entered into a business or employment relationship that is
detrimentally competitive with the Company or substantially injurious to the
Company’s financial interests; or (ii) the Employee has been discharged from
employment with the Company or an Affiliate for Cause.
          3. Rights as a Stockholder.
          (a) Unless and until a Restricted Stock Unit has vested and the Share
underlying it has been distributed to the Employee, the Employee will not be
entitled to vote in respect of that RSU or that Share.
          (b) If the Company declares a cash dividend on its shares, then, on
the payment date of the dividend, the Employee will be credited with dividend
equivalents equal to the amount of cash dividend per share multiplied by the
number of Restricted Stock Units credited to the Employee through the record
date. The dollar amount credited to an Employee under the preceding sentence
will be credited to an account (“Account”) established for the Employee for
bookkeeping purposes only on the books of the Company. The amounts credited to
the Account will be credited as of the last day of each month with interest,
compounded monthly, until the amount credited to the Account is paid to the
Employee. The rate of interest credited under the previous sentence will be the
prime rate of interest as reported by the Midwest edition of the Wall Street
Journal for the second business day of each quarter on an annual basis.

 



--------------------------------------------------------------------------------



 



The balance in the Account will be subject to the same terms regarding vesting
and forfeiture as the Employee’s Restricted Stock Units awarded under the
accompanying letter and this document, and will be paid in cash in a single sum
at the time that the Shares associated with the Employee’s Restricted Stock
Units are delivered (or forfeited at the time that the Employee’s Restricted
Stock Units are forfeited).
          4. Termination of Employment. Subject to the forfeiture provisions of
clause 2(b) above, an Employee’s right to receive the Shares underlying his or
her Restricted Stock Units after termination of his or her employment will be
only as follows:
          (a) End of Service. If the Employee experiences an End of Service
Date, the Employee will be entitled to receive the Shares underlying any
Restricted Stock Units that have then vested. In addition, the Employee will be
entitled to receive immediately the Shares underlying the number of Restricted
Stock Units, if any, that have not yet vested but would have vested under
Section 2 if the Employee’s End of Service Date had been 24 months following his
actual End of Service Date. The Employee will forfeit the right to receive
Shares underlying any Restricted Stock Units that have not yet vested or would
not have vested in the next 24 months as described in the preceding sentence.
The Employee’s “End of Service Date” is the date of his or her retirement after
attaining age 55 and completing ten years of service.
          (b) Other Termination of Employment. If an Employee’s employment with
the Company shall be terminated for Disability or by the Company for any reason
other than Cause, upon the Employee’s death or, for an Employee who is a party
to an employment or severance agreement with the Company, by the Employee for
Good Reason (as defined in the Employee’s employment or severance agreement),
the Employee will be immediately entitled to receive the Shares underlying all
of the Restricted Stock Units that have not yet vested under Section 2 above. If
an Employee’s employment with the Company terminates for any reason other than
those provided in Section 4(a) or the first sentence of this Section 4(b), the
Employee or his or her estate (in the event of his or her death after
termination) will forfeit the right to receive Shares underlying any Restricted
Stock Units that have not yet vested. For each Employee who is a party to an
employment or severance agreement with the Company, for purposes of this
Section 4, the term “Disability” shall mean “Incapacity” as defined in such
Employee’s employment or severance agreement, as applicable.
          5. Timing and Form of Payment. Except as provided in this Section or
in clause 2(b) or Section 4, once a Restricted Stock Unit vests, the Employee
will be entitled to receive a Share in its place. Delivery of the Share will be
made as soon as administratively feasible after its associated Restricted Stock
Unit vests. Shares will be credited to an account established for the benefit of
the Employee with the Company’s administrative agent. The Employee will have
full legal and beneficial ownership with respect to the Shares at that time.
          6. Assignment and Transfers. The Employee may not assign, encumber or
transfer any of his or her rights and interests under the Award described in
this document, except, in the event of his or her death, by will or the laws of
descent and distribution.
          7. Withholding Tax. The Company and any Affiliate will have the right
to retain Shares or cash that are distributable to the Employee hereunder to the
extent necessary to

2



--------------------------------------------------------------------------------



 



satisfy any withholding taxes, whether federal or state, triggered by the
distribution of Shares or cash pursuant to the Award reflected in this document.
          8. Securities Law Requirements.
          (a) The Restricted Stock Units are subject to the further requirement
that, if at any time the Committee determines in its discretion that the listing
or qualification of the Shares subject to the Restricted Stock Units under any
securities exchange requirements or under any applicable law, or the consent or
approval of any governmental regulatory body, is necessary as a condition of, or
in connection with, the issuance of Shares under it, then Shares will not be
issued under the Restricted Stock Units, unless the necessary listing,
qualification, consent or approval has been effected or obtained free of any
conditions not acceptable to the Committee.
          (b) No person who acquires Shares pursuant to the Award reflected in
this document may, during any period of time that person is an affiliate of the
Company (within the meaning of the rules and regulations of the Securities and
Exchange Commission under the Securities Act of 1933 (the “1933 Act”)) sell the
Shares, unless the offer and sale is made pursuant to (i) an effective
registration statement under the 1933 Act, which is current and includes the
Shares to be sold, or (ii) an appropriate exemption from the registration
requirements of the 1933 Act, such as that set forth in Rule 144 promulgated
under the 1933 Act. With respect to individuals subject to Section 16 of the
Exchange Act, transactions under this Award are intended to comply with all
applicable conditions of Rule 16b-3, or its successors under the Exchange Act.
To the extent any provision of the Award or action by the Committee fails to so
comply, the Committee may determine, to the extent permitted by law, that the
provision or action will be null and void.
          9. No Limitation on Rights of the Company. Subject to Sections 4.3 and
15.2 of the Plan, the grant of the Award described in this document will not in
any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.
          10. Plan, Restricted Stock Units and Award Not a Contract of
Employment. Neither the Plan, the Restricted Stock Units nor any other right or
interest that is part of the Award reflected in this document is a contract of
employment, and no terms of employment of the Employee will be affected in any
way by the Plan, the Restricted Stock Units, the Award, this document or related
instruments, except as specifically provided therein. Neither the establishment
of the Plan nor the Award will be construed as conferring any legal rights upon
the Employee for a continuation of employment, nor will it interfere with the
right of the Company or any Affiliate to discharge the Employee and to treat him
or her without regard to the effect that treatment might have upon him or her as
an Employee.
          11. Employee to Have No Rights as a Stockholder. Except as provided in
Section 3 above, the Employee will have no rights as a stockholder with respect
to any Shares subject to the Restricted Stock Units prior to the date on which
he or she is recorded as the holder of those Shares on the records of the
Company.

3



--------------------------------------------------------------------------------



 



          12. Notice. Any notice or other communication required or permitted
hereunder must be in writing and must be delivered personally, or sent by
certified, registered or express mail, postage prepaid. Any such notice will be
deemed given when so delivered personally or, if mailed, three days after the
date of deposit in the United States mail, in the case of the Company to 21557
Telegraph Road, Southfield, Michigan, 48033, Attention: General Counsel and, in
the case of the Employee, to the last known address of the Employee in the
Company’s records.
          13. Governing Law. This document and the Award will be construed and
enforced in accordance with, and governed by, the laws of the State of Michigan,
determined without regard to its conflict of law rules.
          14. Code Section 409A. Notwithstanding any other provision in this
Restricted Stock Unit document, if an Employee is a “specified employee” (as
such term is defined for purposes of Code Section 409A) at the time of his or
her termination of employment, no amount that is subject to Code Section 409A
and that becomes payable by reason of such termination of employment shall be
paid to the Employee before the earlier of (i) the expiration of the six-month
period measured from the date of the Employee’s termination of employment, and
(ii) the date of the Employee’s death.
          15. Plan Document Controls. The rights granted under this Restricted
Stock Unit document are in all respects subject to the provisions of the Plan to
the same extent and with the same effect as if they were set forth fully
therein. If the terms of this document or the Award conflict with the terms of
the Plan document, the Plan document will control.

4